Citation Nr: 1603171	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  09-05 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a compensable rating for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served in the Army National Guard of Oklahoma from September 1984 to September 1990, with active duty for training (ACDUTRA) from February 25, 1985 to August 5, 1985.  Service personnel records also show that he had active duty, active duty for training, or full-time training duty from August 17, 1986 to August 31, 1986, and from June 13, 1987 to June 27, 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Muskogee, Oklahoma RO, which granted service connection for GERD, rated 0 percent, effective June 22, 2007.  In November 2015, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.

[The Board notes that the Veteran has additional matters on appeal that are not currently ripe for Board review and must be addressed by the Acting Veterans Law Judge (AVLJ) who held the 2010 Board hearing in these matters.  The 2010 Board hearing addressed the issues of service connection for a stomach disorder; a bilateral foot disorder; a bilateral knee disorder; and a bilateral leg disorder as well as a higher rating for the bilateral ankles.  An April 2011 Board decision granted service connection for GERD and remanded the remaining issues.  In August 2014 Board decision remanded the claim for service connection for a bilateral foot disorder; denied service connection for a bilateral leg disorder and a bilateral knee disorder; and granted a higher rating of 20 percent for service-connected left and right ankle disability, effective August 5, 2011.  The Board denied a higher rating for the ankles prior to August 5, 2011.  

The Veteran appealed the August 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court), and in March 2015 the Court granted a Joint Motion for Remand and vacated the August 2014 Board decision insofar as it denied service connection for a bilateral knee disability and denied higher staged ratings for the bilateral ankles.  A May 2015 Board decision denied higher staged ratings for the bilateral ankles and remanded the issue of entitlement to service connection for a bilateral knee disorder.  The claims of service connection for bilateral foot and bilateral knee disorders remain in remand status and have not been recertified to the Board.  For these reasons, they will not be addressed herein, but will be addressed when ripe for review by the AVLJ who held the 2010 Board hearing that addressed these matters.  38 U.S.C.A. § 7107; 38 C.F.R. § 20.707 (VA law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal).] 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his GERD has worsened since the most recent (December 2012) VA examination.  A new examination is appropriate when there is an assertion of an increase in severity since the last examination.  The Veteran alleges that the current rating does not reflect his current symptoms and related impairment caused by GERD.  On January through March 2013 VA treatment, he reported severe abdominal pain, anorexia/weight loss, frequent nausea associated with eating, early satiety, loss of appetite, excessive belching, bloating, constipation, and blood in his stools; these symptoms were not reported on the December 2012 VA examination.  An abdominal CT scan showed mesenteric stranding in the jejunal region, and a March 2013 upper endoscopy was remarkable for a small hiatal hernia and mild gastritis without Helicobacter pylori.  An examination to assess the current severity of the Veteran's disability is indicated.

Additionally, a November 2015 rating decision denied the Veteran's claim of service connection for sleep apnea.  Also in November 2015, he filed a notice of disagreement with that decision.  The filing of a timely notice of disagreement initiates the appeal process.  Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  As a statement of the case (SOC) has not yet been issued in the matter, a remand for such action is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue an appropriate SOC addressing the issue of entitlement to service connection for sleep apnea.  The Veteran should be advised that this matter will be before the Board only if he timely perfects an appeal in the matters by submitting a substantive appeal after the SOC is issued.  If he does so, the matter should be returned to the Board for appellate consideration.

2.  Ask the Veteran to identify the providers of all treatment and/or evaluation for his GERD disability (records of which are not already associated with his claims file), and to provide any releases needed to secure records of any private evaluation and/or treatment.  All relevant VA treatment records not already associated with the claims file must be obtained.

3.  The AOJ should then arrange for an appropriate examination to ascertain the current severity of the Veteran's GERD.  The entire record should be reviewed by the examiner in connection with the examination.  The examiner should describe all symptoms and impairment of the disability in detail.  The examiner must include rationale with all opinions.

4.  The AOJ should then review the expanded record and readjudicate the remaining claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


